Citation Nr: 1705609	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  13-01 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1963 to March 1978, which included combat duty in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an adverse rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  Although an appeal was initiated to other claims which were listed on a December 2012 Statement of the Case (SOC), in his Substantive Appeal the Veteran stated he only desired to continue his appeal regarding the left knee.  Therefore, that is the only issue over which the Board currently has jurisdiction.  See 38 C.F.R. §§ 20.200, 20.202 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2016.  A transcript of that hearing is of record.


FINDINGS OF FACT

The Veteran's left knee disability, status post left knee replacement, had its onset in service.


CONCLUSION OF LAW

The criteria for a grant of service connection for left knee replacement are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has acknowledged, including at his September 2016 hearing, that he injured and had surgery on his left knee prior to his period of active service.  However, he maintains he did not have any problems with his left knee at the time of his entry into service, that it was injured while engaged in combat in Vietnam, and that he developed recurrent left knee problems at that time which ultimately resulted in his left knee replacement.
 
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The service treatment records confirm he reported a history of left knee surgery prior to active duty on a March 1963 Report of Medical History.  Although it was noted he had scarring around the left knee on a concurrent service examination, his left knee was noted as having full range of motion and he was found acceptable for service.  As such, he is presumed sound with respect to his left knee.

The Veteran participated in combat operations during his active service in Vietnam.  As already noted, he has testified that he injured and developed recurrent left knee problems while engaged in combat.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012); see also 38 U.S.C.A. § 1154(b).  As such, the Veteran's testimony constitutes competent and credible evidence of in-service injury and permanent increase in severity of his left knee as a result thereof.

The Board also notes that a February 2013 VA examination includes an opinion that the Veteran's current left knee disorder was not caused by his active service based upon evidence of a pre-existing disability, which the Board finds is based on an inaccurate factual predicate.  

The Veteran served in combat and injuring his left knee while serving in Vietnam is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury.  In addition, the medical evidence shows that the Veteran has been diagnosed as having left knee disability and he reports the condition is related to that combat service in Vietnam.  Further, the Board finds that he is both competent to report having left knee problems since serving in combat in Vietnam and that his account of having left knee disability since that time is credible.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his left knee disability became manifest during his combat service.  See Reeves.  In light of his in-service, combat-related left knee injury, the credible history of left knee disability in and since service, and the diagnosis of status post left knee replacement, the Board finds that service connection is warranted for the disability. 


ORDER

Service connection for status post left knee replacement is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


